      Case 1:15-cv-00211-LGS-SDA Document 870 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :    15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :         ORDER
                           -against-                         :
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated October 7, 2020, Defendants/Counterclaim-Plaintiffs The

TriZetto Group, Inc. and Cognizant Technology Solutions Corp. (together, “Defendants”) and

Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and Syntel,

Inc. (together, “Syntel”) were directed to provide proposed preliminary jury instructions

regarding their affirmative defenses (Dkt. No. 861);

        WHEREAS, by letter dated October 8, 2020, Defendants provided proposed instructions

but requested in the first instance that the parties’ equitable defenses be tried through a bench

trial (Dkt. No. 866);

        WHEREAS, by letter dated October 9, 2020, Syntel opposed Defendants’ request to

bifurcate trial (Dkt. No. 869);

        WHEREAS, by Order dated September 30, 2020, Syntel’s motion in limine seeking to

preclude Mr. Britven’s expert testimony was granted in part and denied in part. The Court held

that Mr. Britven’s avoided costs calculations were sufficiently reliable and relevant to

Defendants’ federal Defend Trade Secrets Act claim to be heard by the jury and left open the
      Case 1:15-cv-00211-LGS-SDA Document 870 Filed 10/09/20 Page 2 of 2




question of whether -- if the Court determined that avoided cost damages were available in

equity for the New York law claim -- the jury “may” enter an advisory verdict on avoided costs

for the New York law claim (Dkt. No. 843). It is hereby

       ORDERED that Defendants’ request for a bench trial on the equitable defenses is

DENIED for substantially the reasons stated in Syntel’s October 9, 2020, letter. Syntel’s

affirmative defenses of equitable estoppel and waiver will be heard and determined by the jury.

The parties’ joint proposed jury instructions and verdict forms show that Defendants agreed

Syntel’s affirmative defenses would be decided by a jury. As for Defendants’ affirmative

defenses, the proof appears to overlap with the claims to be tried. The parties shall meet and

confer to determine whether Defendants’ defenses should be decided by the Court or by the jury,

and shall apprise the Court of the outcome of discussions by October 13, 2020. All of the

evidence relevant to both parties’ affirmative defenses shall be presented to the jury and seem to

be overlapping with the parties’ claims in any event. In no case will there be a separate

proceeding to adjudicate any equitable defenses or claims. Regardless of whether the parties

agree on whether the affirmative defenses are to be ultimately decided by the Court or jury,

Defendants shall provide jury instructions for the affirmative defenses they intend to put forth by

October 13, 2020. It is further

       ORDERED that by October 13, 2020, Syntel and Defendants shall file respective

letters, not to exceed three (3) pages, stating their positions on whether damages for avoided

costs are available in equity for the New York trade secret misappropriation claim, and if not,

what if any impact such a ruling would have on the evidence to be presented at trial.


Dated: October 9, 2020
       New York, New York




                                                 2
